EXHIBIT 10.4

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR
AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE
OPINION OF COUNSEL FOR THE COMPANY, IS AVAILABLE.

Warrant Number WCE xx

Void after 5:00 P.M. Las Vegas, Nevada time on the last day of the Exercise
Period,

as defined in the Warrant

COMMON STOCK PURCHASE WARRANT

OF

POWER EFFICIENCY CORPORATION

This is to certify that, FOR VALUE RECEIVED,                      (the
“Holder”), is entitled to purchase, subject to the provisions of this Warrant,
from Power Efficiency Corporation, a Delaware corporation (the “Company”), at
twenty-four cents ($0.24) per share (the “Warrant Exercise Price”), calculated
as provided below, One Million Forty-One Thousand Six Hundred Sixty-Seven
(1,041,667) shares of common stock, par value $0.01 per share (the “Common
Stock”). The Warrant Exercise Price is a price equal to the five-day average of
the Closing Price of the shares of Common Stock on the OTC Bulletin Board on the
last trading day immediately prior to the making of the initial Base Loan
pursuant to the Loan Agreement, with a floor on the Warrant Exercise Price of
Twenty Cents ($0.20). The shares of Common Stock deliverable upon such exercise,
and as adjusted from time to time, have been calculated pursuant to paragraph 3
of the Loan Agreement and are hereinafter sometimes referred to as the “Warrant
Shares.”

1. ISSUANCE OF WARRANT. This Warrant is being issued as part of the
consideration paid for services provided in connection with the Base Loans made
pursuant to the Loan Agreement (hereinafter defined). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Loan Agreement. In addition, the following terms shall have the meanings set
forth below:

“Closing Price” means, as of any date, the last bid price for the Common Stock
as reported by the NASDAQ OTC Bulletin Board, or other principal exchange or
electronic trading system on which the shares of Common Stock are quoted or
traded.

“Exercise Period” shall mean the period commencing on the date hereof and ending
at 5:00 p.m., Pacific Time on April 19, 2011.

“Loan Agreement” shall mean the Agreement between EMTUCK, LLC, as Lender, and
the Company, as Borrower, providing for the making of the Base Loans and
Additional Loans (as defined in the Loan Agreement).

“Securities Act” means the Securities Act of 1933, as amended, and all rules and
regulations promulgated thereunder.

2. EXERCISE OF WARRANT. A. Subject to the vesting of the exercisability of
applicable Warrants in accordance with the terms of paragraph 3 of the Loan
Agreement, this Warrant may be exercised in whole or in part at any time or from
time to time from the date hereof until the end of the Exercise Period by
presentation and surrender of this Warrant to the Company at its principal
office, or at the office of its stock transfer



--------------------------------------------------------------------------------

agent, if any, with the Purchase Form annexed hereto duly executed and
accompanied by payment of the Warrant Exercise Price for the number of shares of
Common Stock specified in such form. If this Warrant should be exercised in part
only, the Company shall, upon surrender of this Warrant for cancellation,
execute and deliver a new Warrant evidencing the rights of the Holder to
purchase the balance of the shares of Common Stock purchasable hereunder. Upon
receipt by the Company of this Warrant at its office, or by the stock transfer
agent of the Company at its office, in proper form for exercise, the Holder
shall be deemed to be the holder of record of the shares of Common Stock
issuable upon such exercise, notwithstanding that the stock transfer books of
the Company shall then be closed or that certificates representing such shares
of Common Stock shall not then actually be delivered to the Holder. As soon as
practicable after each exercise of this Warrant, in whole or in part, and in any
event within seven (7) days thereafter, the Company at its expense (including
the payment by it of any applicable issue taxes) will cause to be issued in the
name of and delivered to the Holder hereof or, subject to Section 8 hereof, as
the Holder (upon payment by the Holder of any applicable transfer taxes) may
direct, a certificate or certificates (with appropriate restrictive legends, as
applicable) for the number of duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock to which the Holder shall be entitled upon
exercise. All issuances of Common Stock pursuant to the exercise of this Warrant
shall be rounded (up or down as the case may be) to the nearest whole share.

B. Cashless Exercise. Notwithstanding any provisions herein to the contrary, in
lieu of exercising this Warrant in the manner set forth in this Section 2, the
Holder may elect to exercise this Warrant or a portion hereof and to pay for the
shares of Common Stock issuable upon such exercise by way of cashless exercise
by surrendering this Warrant at the principal executive office of the Company,
together with the Notice of Exercise attached hereto duly executed, in which
event the Company shall issue to the Holder that number of shares of Common
Stock of the Company computed using the following formula:

 

X =    Y (A - B)   A

 

Where      X      =    the number of shares of Common Stock to be issued to the
Holder.      Y      =    the number of shares of Common Stock purchasable under
this Warrant or, if only a portion of the Warrant is being exercised, the
portion of the Warrant being cancelled (at the date of such calculation).      A
     =    the greater of: (i) the Closing Price of one share of Common Stock (on
the date prior to such exercise) or (ii) the 10-day average of the closing bid
price of the shares of Common Stock on the OTC Bulletin Board prior to such
surrender.      B      =    the Exercise Price (as adjusted to the date of such
calculation).

If the above calculation results in a negative number, then no shares of Common
Stock of the Company shall be issued or issuable upon conversion of this
Warrant.

3. RESERVATION OF SHARES/FRACTIONAL SHARES. The Company hereby agrees that at
all times there shall be reserved for issuance and/or delivery upon exercise of
this Warrant such number of shares of Common Stock as shall be required for
issuance and delivery upon exercise of this Warrant. No fractional shares or
script representing fractional shares shall be issued upon the exercise of this
Warrant. Instead, the Company will round up to the nearest whole share.

4. EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender of this Warrant to the Company for other Warrants of different
denominations entitling the Holder thereof to purchase in the aggregate the same
number of shares of Common Stock purchasable hereunder. Upon surrender of this
Warrant to the Company or at the office of its stock transfer agent, if any,
with the Assignment Form annexed hereto duly executed and funds sufficient to
pay any applicable transfer tax, the Company shall, without charge, execute and
deliver a new Warrant in the name of the assignee named in such instrument of
assignment and this Warrant shall promptly be canceled. This Warrant may be
divided or combined with other Warrants which carry the same rights upon
presentation of this Warrant at the office of the Company or at the office of
its stock transfer agent, if any, together with a written notice specifying the
names and denominations in which new Warrants are to be issued and signed by the
Holder hereof. The term “Warrant” as used herein includes any Warrants into
which this Warrant may be divided or for which it



--------------------------------------------------------------------------------

may be exchanged. Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant, (and, in the case of
loss, theft or destruction, of reasonably satisfactory indemnification), and
upon surrender and cancellation of this Warrant, the Company will execute and
deliver a new Warrant of like tenor. Any such new Warrant executed and delivered
shall constitute an additional contractual obligation on the part of the
Company, whether or not this Warrant so lost, stolen, destroyed, or mutilated
shall be at any time enforceable by anyone.

5. RIGHTS AND OBLIGATIONS OF THE HOLDER. The Holder shall not, by virtue of this
Warrant, be entitled to any rights of a stockholder of the Company, either at
law or equity, and the rights of the Holder are limited to those expressed in
this Warrant and are not enforceable against the Company except to the extent
set forth herein. In addition, no provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Common Stock, and no
enumeration herein of the rights or privileges of the Holder hereof shall give
rise to any liability of such Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

6. NOTICES TO WARRANT HOLDERS. So long as this Warrant shall be outstanding,
(a) if the Company shall pay any dividend or make any distribution upon Common
Stock, or (b) if the Company shall offer to the holders of Common Stock for
subscription or purchase by them any share of any class or any other rights, or
(c) if any capital reorganization of the Company, reclassification of the
capital stock of the Company, consolidation or merger of the Company with or
into another entity, tender offer transaction for the Company’s Common Stock,
sale, lease or transfer of all or substantially all of the property and assets
of the Company, or voluntary or involuntary dissolution, liquidation or winding
up of the Company shall be effected, or (d) if the Company shall file a
registration statement under the Securities Act, or amend an existing
Registration Statement, on any form other than on Form S-4 or S-8 or any
successor form, then in any such case, the Company shall cause to be mailed by
certified mail to the Holder, at least ten (10) days prior to the date specified
in clauses (a), (b), (c) or (d), as the case may be, of this Section 6 a notice
containing a brief description of the proposed action and stating the date on
which (i) a record is to be taken for the purpose of such dividend, distribution
or rights, or (ii) such reclassification, reorganization, consolidation, merger,
tender offer transaction, conveyance, lease, dissolution, liquidation or winding
up is to take place and the date, if any is to be fixed, as of which the holders
of Common Stock or other securities shall receive cash or other property
deliverable upon such reclassification, reorganization, consolidation, merger,
conveyance, dissolution, liquidation or winding up, or (iii) such registration
statement or amendment is to be filed with the SEC.

7. RECLASSIFICATION, REORGANIZATION OR MERGER. In case of any reclassification,
capital reorganization or other change of outstanding shares of Common Stock of
the Company, or in case of any consolidation or merger of the Company with or
into another corporation (other than a merger with a subsidiary in which merger
the Company is the continuing or surviving corporation and which does not result
in any reclassification, capital reorganization or other change of outstanding
shares of Common Stock of the class issuable upon exercise of this Warrant) or
in case of any sale, lease or conveyance of all or substantially all of the
assets of the Company, the Company shall, as a condition precedent to such
transaction, cause effective provisions to be made so that (i) the Holder shall
have the right thereafter by exercising this Warrant, to purchase the kind and
amount of shares of stock and other securities and property receivable upon such
reclassification, capital reorganization and other change, consolidation,
merger, sale or conveyance by a holder of the number of shares of Common Stock
which could have been purchased upon exercise of this Warrant immediately prior
to such reclassification, change, consolidation, merger, sale or conveyance, and
(ii) the successor or acquiring entity shall expressly assume the due and
punctual observance and performance of each covenant and condition of this
Warrant to be performed and observed by the Company and all obligations and
liabilities hereunder. The foregoing provisions of this Section 7 shall
similarly apply to successive reclassifications, capital reorganizations and
changes of shares of Common Stock and to successive consolidations, mergers,
sales or conveyances.

8. TRANSFER TO COMPLY WITH THE SECURITIES ACT. This Warrant, the Warrant Shares
or any other security issued or issuable upon the exercise of this Warrant may
not be sold or otherwise disposed of except as follows:

(a) to a person who, in the opinion of counsel for the Company, is a person to
whom this Warrant or Warrant Shares may legally be transferred without
registration and without the delivery of a current



--------------------------------------------------------------------------------

prospectus under the Securities Act with respect thereto and then only against
receipt by the Company of an agreement of such person to comply with the
provisions of this Section 8 with respect to any resale or other disposition of
such securities, which agreement shall be satisfactory in form and substance to
the Company and its counsel; or

(b) to any person upon delivery of a prospectus then meeting the requirements of
the Securities Act relating to such securities and the offering thereof for such
sale or disposition.

9. REGISTRATION. If the Company shall, after the date of the issuance of this
Warrant, file a registration statement or amendment to an existing registration
statement under the Securities Act as provided in Section 6(d) hereof, the
Company shall use its best efforts to include the shares of Common Stock
issuable on exercise of this Warrant in such registration statement or amended
registration statement.

10. GOVERNING LAW; JURISDICTION. The corporate laws of the State of [Delaware]
shall govern all issues concerning the relative rights of the Company and its
stockholders. All issues concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed in accordance
with the internal laws of the State of [Delaware] without giving effect to the
principles of conflicts of law thereof. The parties hereto agree that venue in
any and all actions and proceedings related to the subject matter of this
Warrant shall be in the state and federal courts in and for Kent County,
Delaware, which courts shall have exclusive jurisdiction for such purpose, and
the parties hereto irrevocably submit to the exclusive jurisdiction of such
courts and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. Service of process may be made in
any manner recognized by such courts. This Warrant and any term hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.

11. NOTICES. Except as provided in Section 6 hereof, any and all notices or
other communications or deliveries required or permitted to be provided
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (a) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section prior to 6:30 p.m. (Pacific time) on a Business Day, (b) the Business
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile telephone number specified in this Agreement
later than 6:30 p.m. (Pacific time) on any date and earlier than 11:59 p.m.
(Pacific time) on such date, (c) the Business Day following the date of mailing,
if sent by nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

 

  If to the Company: Power Efficiency Corporation

3960 Howard Hughes Parkway, Suite 460

Las Vegas, Nevada 89109

Attn: John (BJ) Lackland

Facsimile No.: (702) 697-0379

 

  With a copy to: Craig H. Norville, Esq.

Jones Vargas

3773 Howard Hughes Parkway, Third Floor South

Las Vegas, Nevada 89109

Facsimile No.: (702) 734-2722

 

  If to the Holder To the Address Set Forth In the Records of the Company

 

  With copies to: EMTUCK, LLC

One Hughes Center Drive

Suite 1004

Las Vegas, NV 89109

Facsimile No.: (702) 792-5445

Attn: Steven Strasser



--------------------------------------------------------------------------------

12. PAYMENT OF TAXES. The Company will pay the cost of all applicable
documentary stamp taxes, if any, attributable to the issuance of shares of
Common Stock underlying this Warrant upon exercise of this Warrant; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the registration of any
certificate for shares of Common Stock underlying this Warrant in a name other
that of the Holder. The Holder is responsible for all other tax liability that
may arise as a result of holding or transferring this Warrant or receiving
shares of Common Stock underlying this Warrant upon exercise hereof.

13. INCONSISTENCIES. To the extent there are any inconsistencies between the
terms and provisions of this Warrant and the terms and provisions of the Loan
Agreement, the terms and provisions of this Warrant shall govern and be
controlling.

IN WITNESS WHEREOF, this Warrant has been duly executed as of April 19, 2006.

 

POWER EFFICIENCY CORPORATION By:       

Name:

 

Address:



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF EXERCISE NOTICE

[To be executed only upon exercise of Warrant]

To POWER EFFICIENCY CORPORATION:

(A) The undersigned registered holder of the within Warrant hereby irrevocably
exercises the Warrant pursuant to Section 2 of the Warrant with respect to
                    (1) shares of the Common Stock, at an exercise price per
share of Common Stock of $            , which the holder would be entitled to
receive upon the cash exercise hereof, and requests that the certificates for
the shares be issued in the name of, and delivered to, whose address is:

OR

(B) The undersigned registered holder of the within Warrant hereby irrevocably
exercises the Warrant pursuant to Section 2(B) of the Warrant with respect to
                    (1) shares of the Common Stock, and hereby authorizes POWER
EFFICIENCY CORPORATION to withhold              shares of Common Stock having a
total value of $            , such value being determined in accordance with the
terms of this Warrant, from the Shares otherwise to be received, and requests
that the certificates for the shares be issued in the name of, and delivered to
                    , whose address is:

Dated:                         

 

   

Print or Type Name

    (Signature must conform in all respects to name of holder as specified on
the face of Warrant)     (Street Address)    
(City)                                (State)              (Zip Code)

--------------------------------------------------------------------------------

(1) Insert here the number of shares called for on the face of this Warrant (or,
in the case of a partial exercise, the portion thereof as to which this Warrant
is being exercised), in either case without making any adjustment of shares of
Common Stock or any other stock or other securities or property or cash which,
pursuant to the adjustment provisions of this Warrant, may be delivered upon
exercise. In the case of a partial exercise, a new Warrant or Warrants will be
issued and delivered, representing the unconverted portion of the Warrant, to
the holder surrendering the Warrant.



--------------------------------------------------------------------------------

PURCHASE FORM

Dated:                     , 20    

The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing              shares of Common Stock and hereby makes
payment of $             in payment of the stated exercise price thereof.
Schedule 1 attached hereto specifies the Warrant Shares from which the shares of
Common Stock are being purchased and the Warrant Exercise Price(s) for such
shares.

 

   



--------------------------------------------------------------------------------

INSTRUCTIONS FOR REGISTRATION OF STOCK

 

Name:       

    (Please typewrite or print in block letters)

Signature:     

Social Security or Employer Identification No.:     



--------------------------------------------------------------------------------

ASSIGNMENT FORM

FOR VALUE RECEIVED,                                         
                                                      hereby sells, assigns and
transfer unto:

 

Name:       

    (Please typewrite or print in block letters)

Address:     

Social Security or Employer Identification No.:     

The right to purchase Common Stock represented by this Warrant to the extent of
shares as to which such right is exercisable and does hereby irrevocably
constitute and appoint                      as attorney to transfer the same on
the books of the Company with full power of substitution.

Dated:                         , 200_.

 

Signature:     

 

Signature Guaranteed:

   